AdvisorDesigns® Variable Annuity EliteDesigns® Variable Annuity AdvanceDesigns® Variable Annuity SecureDesigns® Variable Annuity Issued by: First Security Benefit Life Insurance andAnnuity Company of New York Supplement Dated May 25, 2010, To Current Prospectus Dated May 1, 2010 Effective May 28, 2010, the following Underlying Fund is changing its name. All references to the old name in the Prospectus dated May1, 2010, are hereby changed to reflect the new name effective May28, 2010. Old Name New Name Rydex| SGI VT All-Cap Opportunity Rydex| SGI VT U.S. Long Short Momentum Effective June1, 2010, the following Underlying Fund is changing its name. All references to the former name in the Prospectus dated May1, 2010 are hereby changed to reflect the new names effective June1, 2010: Former Name New Name Van Kampen LIT Government Invesco Van Kampen V.I. Government Effective June1, 2010, the following Underlying Funds are changing their names. All references to the former names in the Prospectus dated May1, 2010 are hereby changed to reflect the new names effective June1, 2010: These subaccounts are available ONLY in AdvanceDesigns and SecureDesigns Variable Annuities. Former Name New Name Van Kampen LIT Comstock Invesco Van Kampen V.I. Comstock Van Kampen UIF Equity and Income Invesco Van Kampen V.I. Equity and Income Van Kampen UIF Emerging Markets Equity Morgan Stanley UIF Emerging Markets Equity Effective June 7, 2010, the following Underlying fund is changing its name and its sub-adviser to Security Global Investors, LLC. All references to the old name in the Prospectus dated May1, 2010, are hereby changed to reflect the new name effective June7, 2010. In addition, all references to the Underlying Fund’s previous sub-adviser, Valu-Trac, are changed to reflect the name of the new sub-adviser, Security Global Investors, LLC. This subaccount is available ONLY in AdvisorDesigns, EliteDesigns and SecureDesigns Variable Annuities. Old Name New Name Rydex| SGI VT International Opportunity Rydex| SGI VT International Long Short Select Please Retain This Supplement For Future Reference
